Case 19-80064-TLS        Doc 860    Filed 04/01/19 Entered 04/01/19 15:38:25    Desc Main
                                   Document      Page 1 of 1


                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF NEBRASKA


In re:                                                Chapter 11

SPECIALTY RETAIL SHOPS HOLDING                        Case No. 19-80064 (TLS)
CORP., et al.,                                        (Jointly Administered)

              Debtors.                               Re: Docket No. 813

           NOTICE OF WITHDRAWAL OF REQUEST FOR PAYMENT
     OF ADMINISTRATIVE CLAIMS OF ST. CROIX TRAIL, LLC [Docket No. 813]

              PLEASE TAKE NOTICE that the Request for Payment of Administrative

Claims of St. Croix Trail, LLC [Docket No. 813] is hereby withdrawn.


Dated: April 1, 2019                      KELLEY DRYE & WARREN LLP
       New York, New York
                                          By: /s/ Robert L. LeHane
                                              Robert L. LeHane, Esq.
                                              Maeghan J. McLoughlin, Esq.
                                              Kayci G. Hines, Esq.
                                          101 Park Avenue
                                          New York, New York 10178
                                          Tel: 212-808-7800
                                          Fax: 212-808-7897

                                          Counsel to St. Croix Trail, LLC
